DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Disposition of Claims
Claims 18, 20, 22, 24, 26-29, 31-36, 38-39 and 44-46 are pending in the application.  Claims 1-17, 19, 21, 23, 25, 30, 37 and 40-43 have been cancelled. 
Amendments to claims 18 and 45, filed on 9/1/2022, have been entered in the above-identified application.	

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 18 and 45, and their dependent claims, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 1 and 18 recite the limitation, “wherein said fibre has a debonding force of at least 15.64 cN.”  Although applicant discloses in column 2 of FIG. 8 (Table A) debonding forces such as 15.64 and 23.49, the specification does not provide support for the open-ended range of at least 15.64 cN.  Claim 45 is rejected for a similar reason.



Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 18, 20, 22, 24, 26-29, 31-36, 38-39 and 44-46 are rejected under 35 U.S.C. 103 as being unpatentable over Ashraf et al. (US 2017/0191198 A1) in view of Graef et al. (US 2005/0090789 A1).

Regarding claims 18, 20, 22, 24, 26-29, 31, 38 and 45, Ashraf teaches three-dimensional nonwoven fabrics ([0001]).  Ashraf teaches that the three-dimensional features of the nonwoven fabric can be formed by depositing, such as by carding, air laying, spinning from solution, or melt spinning, fibers directly onto a forming belt having a pattern of corresponding three-dimensional features ([0075]).  Ashraf teaches that the fibers can comprise components A and B arranged in a multi-lobal sheath core arrangement as shown in FIG. 6 ([0086]).  Ashraf teaches that the ratio of the weight of the sheath to the core is from about 5:95 to about 95:5 ([0086]). For instance, Ashraf teaches that when polyethylene is component A (sheath) and polypropylene is component B (core), the bicomponent filaments may comprise from about 5 to about 95% by weight polyethylene and from about 95 to about 5% polypropylene, or from about 40 to about 60% by weight polyethylene and from about 60 to about 40% by weight polypropylene ([0095]).  Ashraf teaches that primary polymer component A has melting temperature which is lower than the melting temperature of secondary polymer component B ([0089]-[0090]). 

With regard to the claimed limitation “staple or short-cut fibre,” as noted above, Ashraf teaches that the nonwoven fabric can be formed by depositing, such as by carding, air laying, spinning from solution, or melt spinning, fibers directly onto a forming belt having a pattern of corresponding three-dimensional features ([0075]).  The examiner notes that formation of a non-woven fabric by air laying would be carried out with short fibers.  In the alternative, in the event that Ashraf is found not to explicitly disclose staple or short-cut fibers, Graef is relied upon as applied below.   

Ashraf does not explicitly disclose wherein a final titer of the bi-component staple or short-cut fiber is between 0.5 and 35 dtex.

However, Graef teaches an absorbent composite that has three strata with adjacent strata separated by a transition zone, wherein suitable fibers for inclusion in the first stratum can have a length up to about 1 inch (25.4 mm as calculated by the examiner), and suitable fibers include fibers having denier up to about 20 denier (22.2 dtex as calculated) (Abstract and [0041]).  For instance, Graef teaches that the first stratum can include a binder, including thermoplastic binder fibers such as bicomponent binder fibers, e.g., CELBOND T105 having one half inch in length (12.7 mm as calculated) and 3 denier (3.33 decitex as calculated) ([0040] and [0092]-0093]).  

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have included the bicomponent fibers of Ashraf in a denier of up to about 20 denier (22.2 dtex) and/or a length of up to about 1 inch (25.4 mm) in order to obtain an absorbent composite in which a first stratum is provided with a relatively low density and a greatest rate of liquid acquisition, as taught by Graef (Abstract, [0040]-[0041] and [0090]-0093]).

With regard to the claimed debonding force properties recited in claims 18, 29 and 45, the examiner notes that applicant has provided at paragraphs [0014]-[0020] of applicant’s specification specific structural examples which provide the structure and properties claimed.  The examiner notes that the structure of Graef discussed above is the same as or is substantially similar to that disclosed by applicant.  Thus, it is the position of the Office that the composition of Ashraf in view of Graef would have the claimed properties as the same compound necessarily has the same properties.  In the alternative, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have expected that the claimed properties would be so provided, as the references teach the same or similar materials and structure as that claimed, and as the properties cannot be separated from the materials.  Thus, absent an objective showing to the contrary, the examiner expects the bicomponent fibers taught by Ashraf in view of Graef to have the claimed properties.  

	
	
Regarding claims 32 and 39, Ashraf teaches wherein a first zone of nonwoven fabric can have an average basis weight of about 5 gsm to about 30 gsm, a second zone can have an average basis weight of about 50 gsm to about 70 gsm, and a third zone can have an average basis weight of about 25 gsm to about 60 gsm ([0129]). 

Regarding claims 33-36, Ashraf remains as applied above to claims 18 and 26.  Ashraf further teaches that if used as a topsheet on a disposable diaper, the fabric can have at least one zone having a level of fluid permeability permitting urine to pass through to an underlying absorbent core ([0073]).  Ashraf teaches wherein an absorbent article may comprise a liquid permeable material or topsheet, a liquid impermeable material or backsheet, an absorbent core positioned at least partially intermediate the topsheet and the backsheet, and barrier leg cuffs ([0150]).  Ashraf teaches that the absorbent article may also comprise an ADS (acquisition and/or the distribution system) ([0150]; also see [0149]).

Regarding claim 44, Graef teaches that suitable fibers for inclusion in the first stratum can have a length up to about 1 inch (up to about 25.4 mm as calculated by the examiner) ([0041]; also [0040] and [0093]).  

Regarding claim 46, Ashraf teaches that the three-dimensional nonwoven materials may be used as one or more components of an absorbent article, such as the topsheet, the acquisition layer, the topsheet and the acquisition layer, or the top sheet and the acquisition and/or the distribution system ("ADS") ([0149]).  Ashraf also teaches, with regard to a backsheet, that the outer cover or outer cover nonwoven may be formed of the high loft, three-dimensional nonwoven materials ([0161]).
Graef teaches that, because the composite can be highly absorbent, the composite can be included into an absorbent article as a liquid storage core ([0144]).  The examiner notes that Graef also teaches use of the bicomponent fibers in a first stratum of the composite, which serves primarily as an acquisition stratum that can rapidly acquire liquid, distribute the liquid throughout the stratum, and then rapidly and efficiently pass the liquid to an underlying stratum ([0037]-[0038] and [0040]-[0041]).


Response to Arguments

Applicant's arguments filed 9/1/2022 have been fully considered but they are not persuasive. 

Contention (1): Applicant contends that, with respect to the 112(a) rejection, there is no reason to assume that the inventors would have contemplated that the highest measurement value in Table A would constitute an upper bound on the potential debonding force.

Regarding this contention, the examiner notes that while applicant’s Table A (Figure 8) may provide support for ranges including the values shown in Table A, Table A does not reasonably convey to one skilled in the relevant art that the inventor at the time the application was filed had possession of an invention that included debonding force values higher than those in the Table.  In this regard, the examiner notes that there is also nothing in applicant’s written description that suggests higher values than those shown in the Table.

Contention (2): Applicant contends the following with regard to Ashraf: Contrary to what the Office alleges, the reference to "air laying" fibers does not unambiguously imply a disclosure of short fibers, as long fiber air laying exists as well; in any case, air laying is not mentioned in Ashraf in the specific context of multi-lobal sheath-and-core fibers.

Regarding this contention, the examiner notes that, while Ashraf discloses the multi-lobal sheath core arrangement in the context of continuous fibers (e.g. produced through spunbond methods or meltblowing processes), Ashraf’s disclosure is not limited to such processes (see [0075] and claims 1, 15 and 20).  Ashraf teaches that the three-dimensional features of the nonwoven fabric can be formed by depositing, such as by carding, air laying, spinning from solution, or melt spinning, fibers directly onto a forming belt having a pattern of corresponding
three-dimensional features ([0075]).  Thus, Ashraf is not limited to the use of continuous fibers, and instead opens to the use of staple or short-cut fibers, as implied by Ashraf’s teaching of nonwoven fabric formation methods such as carding and air laying.  In addition, or alternatively, Graef is relied upon as teaching the claimed limitation of staple or short-cut fibers (e.g. a fiber length of up to about 1 inch, or 25.4 mm).


Contention (3): Applicant contends the following: It is not clear how the three-dimensional structures present in the layers envisioned by Ashraf could remain present in the commingled multi-layer product of Graef.  It is also not clear how the commingling envisioned by Graef could take place when using the continuous filaments of core-and-sheath fiber taught by Ashraf.

Regarding this contention, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this regard, the examiner notes that Graef is relied upon as making obvious the use of a fiber denier of up to about 20 denier (22.2 dtex) and/or a fiber length of up to about 1 inch (25.4 mm) in order to obtain an absorbent composite in which a layer is provided with a relatively low density and a greatest rate of liquid acquisition.  The examiner notes that this motivation is consistent, for instance, with Ashraf’s teaching of nonwoven fabrics that can be fluid permeable for use as an acquisition layer, distribution layer, or other component layer for a diaper ([0070]).


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kevin Worrell/Examiner, Art Unit 1789   
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789